Judgment, Supreme Court, Bronx County (Norma Ruiz, J.), rendered November 21, 2000, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, and judgment, same court (William Mogulescu, J.), rendered May 9, 2001, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a concurrent term of 16 years to life, unanimously affirmed.
The court properly denied defendant’s challenge for cause. The prospective juror’s responses did not cast doubt on his ability to be fair, or his ability or willingness to follow the court’s instructions (see People v Arnold, 96 NY2d 358, 366-368 [2001]). Concur — Mazzarelli, J.P., Andrias, Ellerin, Friedman and Gonzalez, JJ.